Citation Nr: 0302671	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to March 
1952, and from December 1955 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 2000 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA). 

A personal hearing was held before the undersigned Board 
Member sitting at the St. Petersburg RO in September 2001. 


FINDINGS OF FACT

Hypertension has been manifested by systolic pressure ranging 
predominantly between 132 and 148, and by diastolic pressure 
ranging predominantly between 66 and 80.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
hypertension are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.31, 4.104, Diagnostic 
Code 7101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an Increased (Compensable) Evaluation

Service connection for hypertension was granted by VA in 
October 1974, at which time a noncompensable evaluation was 
assigned.  That rating has remained in effect since that 
decision.  The veteran currently contends that his symptoms 
of hypertension have increased in severity, and that a 
compensable rating is now appropriate.  After a review of the 
record, however, the Board finds that his contentions are not 
supported by the evidence, and that his claim fails.

The severity of service-connected disability is determined by 
a schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries.  The ratings 
shall be based, as far as practicable, upon the average 
impairments of earning capacity resulting from such injuries 
in civilian occupations.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, VA Schedule for Rating Disabilities 
(Schedule).  With regard to impairment resulting from 
hypertension, a compensable (10 percent) rating can be 
assigned when diastolic pressure is predominantly 100 or 
more, or systolic pressure is 160 or more.  Ten percent is 
the minimum evaluation for an individual with a history of 
diastolic pressure that is predominantly 100 or more and who 
requires continuous medication for control.  A noncompensable 
evaluation is assigned when symptoms of hypertension do not 
meet these requirements for a compensable rating.  38 C.F.R. 
§ 4.31 (2002).  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  38 C.F.R. 
§ 4.14.

In the instant case, medical records dated between September 
1998 and April 2001 show that systolic pressure was 
consistently recorded as ranging between 132 and 148.  Of the 
21 recordings made during that time period, 15 recordings 
were in that range; of the other six systolic pressure 
recordings, four were below 132, while only two (at 150 and 
160) were greater than 148, and only one could be classified 
as "160 or more."  Likewise, this evidence shows that 
diastolic pressure readings during this period consistently 
ranged between 66 and 80; only two readings were outside this 
range, and both (64 and 60) were below 66.  In other words, 
not only were diastolic readings not "predominantly 100 or 
more," but there were no readings that were above 80.  In 
addition, while the evidence, to include the veteran's 
testimony, indicates that he requires the use of medication 
to control his hypertension, it does not show that there is a 
history of diastolic pressure readings of 100 of greater.  
The report of a January 2000 VA examination notes a diagnosis 
of high blood pressure, currently on medication treatment 
with blood pressure controlled on the day of examination.  
This report, however, shows that diastolic pressure readings 
made during the examination were either 66 or 67; neither 
this report, nor any other clinical record, shows that there 
was a history of diastolic pressure of at least 100.

In brief, the medical evidence does not demonstrate that 
systolic pressure predominantly 160 or more, or diastolic 
pressure predominantly 100 or more, has been recorded; 
likewise, the evidence does not demonstrate that there is a 
history of diastolic pressure of 100 or more requiring 
continuous medication for control.  The Board therefore finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for hypertension.

II.  Duty to Assist

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); see 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date, such as the one in the present case.  
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  There is no issue as to providing an 
appropriate application form, or completeness of the 
application.  In the circumstances of this case, the veteran 
has been advised of the applicable laws and regulations, and 
the evidence needed to substantiate a claim for an increased 
rating, by a statement of the case and a letter from the RO.  
In particular, a February 2001 letter advised him as to what 
evidence was necessary to establish entitlement to the 
benefits he sought, what information was needed from him by 
VA, and where and when to send the evidence.  In addition, 
the statement of the case advised him as to what evidence was 
to show to establish entitlement to a higher evaluation; he 
was specifically advised that he needed evidence of increased 
symptoms, and in particular diastolic or systolic blood 
pressure readings that were above a certain level, as shown 
by medical evidence.  VA's duty to notify has been fulfilled.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  This 
duty has been satisfied.  The record shows that the RO has 
secured the VA medical records that reflect the treatment of 
which he has put VA on notice, and has furnished him with a 
VA examination.  The Board must point out that, at his 
September 2001 personal hearing, the veteran requested that 
he be accorded time within which to submit additional 
evidence.  Such time was provided, but no additional evidence 
was forthcoming.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   


ORDER

An increased (compensable) evaluation for hypertension is 
denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

